Citation Nr: 0718597	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
intervertebral disc syndrome with degenerative changes, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
chondromalacia patella, left knee, with medial plica syndrome 
and degenerative changes, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased disability evaluation for 
chondromalacia patella, right knee, with medial plica 
syndrome and degenerative changes, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to March 
1988.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2004 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

On a VA Form 21-4138 dated February 2004, the veteran 
indicated his desire to file a new claim for service 
connection for his neck.  As the record does not reflect that 
the RO has addressed this issue, it is REFERRED to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As much as the Board regrets delaying the adjudication of the 
veteran's claims, it finds that further development is needed 
before a decision can be issued on their merits.  Further 
development would ensure that the veteran's due process 
rights, including those associated with 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2006), are met.  

In filing his claim for increased ratings, the veteran 
indicated that he was receiving his treatment at the VA 
Medical Center (VAMC) in Atlanta, Georgia.  See September 
2003 VA Form 21-4138.  Records from this facility dated 
between May 2003 and November 2003 were printed in March 
2005.  It does not appear, however, that these records 
comprise the veteran's complete treatment records from the 
Atlanta VAMC.  More specifically, during a February 2005 VA 
compensation and pension (C&P) examination, the examiner 
noted that although no medical records were available for 
review, the veteran's VA Computerized Patient Record System 
(CPRS) data was available.  The examiner cited to an initial 
pain assessment in November 2004, reassessment in December 
2004, and x-rays taken in July 2004; none of the cited 
records, however, have been associated with the claims 
folder.  The examiner also reported that the veteran is 
receiving prescription medication from the Columbus 
outpatient clinic, but the claims folder does not contain any 
records from this outpatient facility.  The RO should request 
the veteran's complete VA treatment records from the Atlanta 
VAMC and the Columbus outpatient clinic.  

As noted above, the examiner who conducted the February 2005 
VA C&P examination, now over two years old, indicated that 
there were no medical records available for review.  As such, 
it appears that the examination was conducted without a 
review of the veteran's claims folder.  VA's duty to assist 
requires a "thorough and contemporaneous medical examination" 
that is sufficient to ascertain the current level of 
disability, and accounts for its history.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  In light of the foregoing, 
fundamental fairness warrants a new C&P examination to better 
ascertain the current severity of the veteran's back and knee 
disabilities.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
treatment records from the Atlanta, 
Georgia, VAMC.  

2.  Obtain the veteran's complete 
treatment records from the Columbus 
outpatient clinic.  

3.  When the above development has been 
completed, schedule the veteran for an 
appropriate examination to ascertain the 
current severity of his back and knee 
disabilities.  The veteran's claims 
folder should be available to the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

